Citation Nr: 1232194	
Decision Date: 09/18/12    Archive Date: 09/24/12

DOCKET NO.  08-21 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to an increased rating for a low back condition, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Navy from January 1986 to June 1988.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of the Department of Veterans Affairs (VA) Medical and Regional Office Center (RO) in Wichita, Kansas that continued the 20 percent rating of the Veteran's service-connected low back condition.

The Veteran's claim was remanded by the Board in December 2011 for additional development.  The requested development having been partially completed, the matter again is before the Board.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran alleges that her current 20 percent rating for recurrent low back pain syndrome does not accurately represent the severity of her condition.  Unfortunately, despite the extensive procedural history of this case, the matter must again be remanded.

The RO/AMC did not comply with the Board's prior remand orders.  Specifically, the Board's December 2011 remand directed that the Veteran's VA treatment records from July 2008 to the present be obtained and associated with the claims file.  In an effort to comply, in December 2011 VA treatment records were associated with the Veteran's Virtual VA file.  Unfortunately, these records pertain to a 68-year old, male, non-service connected veteran with Parkinson's rather than the Veteran.  

The Board is obligated by law to ensure that the Agency of Original Jurisdiction (AOJ) complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  Therefore, the issue must once again be remanded to afford the RO/AMC the opportunity to disassociate the misplaced electronic records from the Veteran's Virtual VA file and make appropriate efforts to associate the Veteran's VA treatment records from July 2008.

Accordingly, the case is REMANDED for the following action:

1.  Take all actions necessary to disassociate the misplaced VA treatment records from the Veteran's Virtual VA file, as these medical records do not pertain to the Veteran.

2.  Obtain the Veteran's treatment records from all applicable VA medical facilities from July 2008 to the present.  All efforts to obtain such VA records should be fully documented, and the VA facility must provide a negative response if such records are not available.

3.  If additional medical records are received, the claims file should be returned to the examiner that performed the VA examination in December 2011, for review.  In particular, the examiner should review the additional record and provide an addendum discuss the severity of the Veteran's back disability.  

4.  If the examiner that conducted the December 2011 examination is not available, then the RO should make arrangements with an appropriate VA medical facility for a new VA examination.  A copy of the letter notifying the Veteran of the examination should be associated with the claims folder.  
The examiner's report must explicitly state that the Veteran's claims file was reviewed prior to the examination of the Veteran.  All indicated studies, including x-ray and range of motion studies in degrees, should be performed.

In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain and the specific excursion(s) of motion, if any, accompanied by pain.  To the extent possible, the examiner should assess the degree of severity of any pain.

Tests of joint motion against varying resistance should be performed.  The extent of any pain, incoordination, weakened movement, and excess fatigability on use should be described.  To the extent possible, the additional functional impairment due to pain, incoordination, weakened movement, and excess fatigability should be assessed in terms of the degree of additional range of motion loss.  If this is not feasible, the examiner should so state and provide an explanation as to why it is not feasible.

The examiner should also express an opinion concerning whether there would be additional functional limitations on repeated use or during flare-ups (if the Veteran describes flare-ups).  To the extent possible, the additional functional limitation on repeated use or during flare-ups should be assessed in terms of the degree of additional range of motion loss.  If this is not feasible, the examiner should so state and provide an explanation as to why it is not feasible.

The examiner should specifically identify any evidence of radiculopathy due to the service-connected low back condition, to include reflex changes, characteristic pain, loss of sensation, motor strength, and muscle spasm.  Any functional impairment of the extremities due to the Veteran's service-connected low back condition should be identified, and the examiner should assess the frequency and duration of any episodes of intervertebral disc syndrome, and in particular should assess the frequency and duration of any episodes of acute signs and symptoms of intervertebral disc syndrome that require bed rest prescribed by a physician and treatment by a physician.

The examiner should also provide an opinion concerning the impact of the Veteran's service-connected low back condition on her ability to work.

The supporting rationale for all opinions expressed must be provided.

5.  After the above is complete, readjudicate the Veteran's claim.  If a complete grant of the benefits available is not afforded, issue a supplemental statement of the case (SSOC) to the Veteran and her representative, and they should be given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


